DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021has been entered.

Response to Amendment
In view of the amendments to Claim 1, the previous prior art rejections directed to the claims are maintained with revised mappings as necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 8-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Publication No. WO 2013-083447 (Endler).
In regards to Claims 1-3, Endler discloses hard-material-coated bodies composed of metal, cemented hard material, cermet or ceramic, coated with a TiSiCN composite layer with at xN1-x with a crystallite size between 5 nm and 150 nm, and a second phase made of amorphous SiCxNy (¶18), wherein the a nano-stable phase consist of the first crystalline layer with a proportion of 60% by mass to 99% by mass, and the amorphous SiCxNy with a proportion of 1 mass% to 40 mass% (¶18), wherein the composition of the first phase is 0.1 < x < 0.99 and the amorphous phase is 0.1 < x < 0.95 and 0.05 < 7 < 0.9, respectively (¶19) wherein the nanocomposite layer can further contain up to 5% by mass of amorphous carbon (¶20), wherein advantageously, the layer has a halogen content of < 1 at. % halogen content (¶¶21-22), wherein the combination of the aforementioned phases occurs and leads to very good layer properties, such as high adhesive strength, high oxidation/temperature resistance, and a high hardness of up to over 4000 HV (¶¶25-26) – which corresponds to and overlaps with the claimed limitations of the single- or multi-layer layer system contains at least one nanocomposite layer with an overall composition of (TixSiy)(CaNbO--c), with the corresponding parameters of x, y, a, b, and c (instant Claim 1), and overlapping with the claimed range of the nanocomposite layer comprising a first crystalline phase of cubic titanium oxycarbonitride with a crystallite size of 10 nm to 20 nm and a second, amorphous phase of silicon oxycarbonitride or silicon oxycarbide (instant Claim 1).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Endler also teaches that the nanocomposite layer can consist of multiple layers with different titanium/silicon ratios and have a gradient with regard to the silicon and titanium component (¶23), and can be combined in a multilayer layer system with layers to the substrate body, wherein the layers are composted of one or more nitrides, carbides, carbonitrides, and oxynitrides of Ti (¶¶24-25) – wherein multiple nanocomposite layers are arranged (instant Claim 2), wherein the one or more nanocomposite layers have a gradient with respect to the Si/Ti atomic ratio (instant Claim 3).  Examiner further notes that it would have been obvious to one of ordinary skill in the art that the product set forth by Endler would have substantially identical properties as those claimed in instant Claim 1, given that its composition significantly overlaps with that as instantly claimed, as Endler teaches that the nanocomposite layers have a gradient with regards to the silicon and titanium component (¶23), wherein combination of the two phases occurs leading to advantageous properties (¶¶25-26).  Examiner adds, furthermore, that the process of fabricating the coated articles of Endler are substantially similar to that of the instant invention.  As to Claim 1, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Namely, Endler teaches that for the production of the TiSiCN nanocomposite layer according to the invention, the invention including a method in which the layer in a gas mixture utilizes one or more titanium halides, one or more silicon-containing precursors, wherein hydrogen reactive compounds with carbon and nitrogen atoms and/or nitrogen carbons and/or hydrogen carbons and/or inert noble gases (¶¶27-28), with thermal CVD process temperatures between 700 °C and 1,100 °C and at pressures between 10 Pa and 101.3 kPa without additional plasma excitation, the molar ratios being such that an atomic ratio of Si to Ti is greater than 1 (¶¶28-29).  This is a substantially similar method used by applicants to produce the claimed product.  In particular, Applicant teaches that the nanocomposite layers are provided on articles with thermal CVD methods without plasma excitation, wherein a nanocomposite layer is deposited in a gas mixture of titanium (IV) chloride, one or more silicon chlorides, CH3-CH, H2, CO, -and/or CO2 and at temperatures between 700 °C and 950 °C, at pressure between 0.1 kPa and 0.1 MPa, wherein an Si/Ti atomic ratio of greater than 1 is chosen (Specification, Page 7, Lines 24-29; Page 8, Lines 1-2).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the structure and composition as claimed in instant Claim 1, such as Ti-O and Si-O bonds being formed as claimed.  Additionally, one of ordinary skill in the art would have found it obvious, given that Endler teaches oxygen of < 4 at. %, that there were Si-O and Ti-O bonds form, since Endler provides the measure in at. %, which indicates the presence of oxygen in the compound.

In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Namely, Endler teaches that for the production of the TiSiCN nanocomposite layer according to the invention, the invention including a method in which the layer in a gas mixture utilizes one or more titanium halides, one or more silicon-containing precursors, wherein hydrogen reactive compounds with carbon and nitrogen atoms and/or nitrogen carbons and/or hydrogen carbons and/or inert noble gases (¶¶27-28), with thermal CVD process temperatures between 700 °C and 1,100 °C and at pressures between 10 Pa and 101.3 kPa without additional plasma excitation, the molar ratios being such that an atomic ratio of Si to Ti is greater than 1 (¶¶28-29).  This is a substantially similar method used by applicants to produce the claimed product.  In particular, Applicant teaches that the nanocomposite layers are provided on articles 3-CH, H2, CO, -and/or CO2 and at temperatures between 700 °C and 950 °C, at pressure between 0.1 kPa and 0.1 MPa, wherein an Si/Ti atomic ratio of greater than 1 is chosen (Specification, Page 7, Lines 24-29; Page 8, Lines 1-2).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including at least one nanocomposite layer has a lamellar structure (instant Claim 4), wherein the layer having the lamellar structure comprises lamellae with a thickness between 50 nm and 500 nm (instant Claim 5), and wherein the layer has a lamellar structure with different Si/Ti atomic ratios (instant Claim 6).  
Examiner adds that the instant specification teaches that lamellar structures occur if a SiCl4/TiCl-4 ratio is set between 4 and 7 (Page 9, Line 8); given that Endler teaches an atomic ratio of Si to Ti of greater than 1 (¶29), wherein in an exemplary embodiment, the gas mixture comprises 20.4 mL/min SiCl4 and 4.2 mL/min TiCl-4, or a ratio of 4.86, in addition to an oxygen content of < 4 at. % within the layer system, one of ordinary skill in the art would expect the product of Endler to inherently possess the said properties of instant Claims 4 and 5.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP, 2112, II. Where applicant claims a composition in Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112, IV. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his or her claimed product. MPEP 2112, V. Whether based on inherency under 35 U.S.C 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden is the same. Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 

In regards to Claims 7, 9-11, and 14-15, Endler also teaches that the nanocomposite layer can be combined in a multilayer layer system with layers to the substrate body, wherein the layers are composted of one or more nitrides, carbides, carbonitrides, and oxynitrides of Ti (¶¶24-25) – corresponding to one or more cover layers and/or bonding layers being present n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Additionally, Endler teaches that Examples 2 and 3 exhibited respective hardnesses of 3840 HV (¶62) and 3610 HV (¶75) – corresponding to the claimed range of 3000-4000 HV (instant Claim 7) and 3300-3600 HV (instant Claim 14).  Endler teaches that nanocomposite coatings with thicknesses of 4.3 µm (¶40) and 7.6 µm (¶53) in various embodiments – which fall within the claimed range of 1 µm to 10 µm (instant Claim 9) and 4 µm to 7 µm (instant Claim 15).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Examiner adds, furthermore, that the process of fabricating the coated articles of Endler are substantially similar to that of the instant invention.  As to Claims 7-11, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Namely, Endler teaches that for the production of the TiSiCN nanocomposite layer according to the invention, the invention including a method in which the layer in a gas mixture utilizes one or more titanium halides, one or more silicon-containing precursors, wherein hydrogen reactive compounds with carbon and nitrogen atoms and/or nitrogen carbons and/or hydrogen carbons and/or inert noble gases (¶¶27-28), with thermal CVD process temperatures between 700 °C and 1,100 °C and at pressures between 10 Pa and 101.3 kPa without additional plasma excitation, the molar ratios being such that an atomic ratio of Si to Ti is greater than 1 (¶¶28-29).  This is a substantially similar method used by applicants to produce the claimed product.  In particular, Applicant teaches that the nanocomposite layers are provided on articles with thermal CVD methods without plasma excitation, wherein a nanocomposite layer is deposited in a gas mixture of titanium (IV) chloride, one or more silicon chlorides, CH3-CH, H2, CO, -and/or CO2 and at temperatures between 700 °C and 950 °C, at pressure between 0.1 kPa and 0.1 MPa, wherein an Si/Ti atomic ratio of greater than 1 is chosen (Specification, Page 7, Lines 24-29; Page 8, Lines 1-2).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the mechanical, structural, and crystallographic properties of Claims 7 and 9-11.

Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. 
Applicant argues that Endler does note teach that the nanocomposite layer comprises a first phase of cubic titanium oxycarbonitride and a second, amorphous phase of silicon oxycarbonitride or silicon oxycarbide and Ti-O and Si-O bonds are formed, and the layer exhibits a finer grain of 10-20 nm (Applicant’s Arguments, Pages 5-6). 
In regards to Applicant’s arguments, Examiner notes that as noted above in the new rejections above, given a substantially similar process of manufacture, one of ordinary skill in the art would expect the product of Endler to exhibit the same properties as that of the instant application, including Si-O and Ti-O bonds.  Additionally, one of ordinary skill in the art would have found it obvious, given that Endler teaches oxygen of < 4 at. %, that there were Si-O and Ti-O bonds form, since Endler provides the measure in at. %, which indicates the presence of oxygen in the compound.  Applicant has not provided further evidence on the record and met its burden to show that the prior art does not sufficiently teach the presence of Si-O and Ti-O bonds as claimed.
Therefore, Applicant’s argument is not persuasive.

Applicant argues that such a lamellar structure of at least one nanocomposite layer is neither known nor suggested to a person skilled in the art by Endler (Applicant’s Arguments, Page 6).
In regards to Applicant’s argument, Examiner notes that as set forth in the Final Rejection and the rejection above, Endler teaches that for the production of the TiSiCN 3-CH, H2, CO, -and/or CO2 and at temperatures between 700 °C and 950 °C, at pressure between 0.1 kPa and 0.1 MPa, wherein an Si/Ti atomic ratio of greater than 1 is chosen (Specification, Page 7, Lines 24-29; Page 8, Lines 1-2).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including at least one nanocomposite layer has a lamellar structure (instant Claim 4).
Therefore, Applicant has not provided sufficient evidence on the record, in experimental data or a declaration, for example, to show that the prior art as set forth in the prior Non-Final Rejection does not sufficiently teach the instant application as claimed, in particular the lamellar structure of the nanocomposite layer.  Therefore, the claims as set forth above remain rejected for the reasons set forth in the Final Rejection above.

2 results in favorable fine structure and mechanical properties of the anti-wear layer (Applicant’s Arguments, Page 7).
In regards to Applicant’s argument, Examiner notes that Applicant has not provided sufficient evidence on the record to show that the prior art as set forth in the prior Final Rejection does not sufficiently teach the instant application as claimed, in particular the content of oxygen within the nanocomposite layer, or that the inclusion of CO/CO2 necessarily results in the claimed product with the asserted properties and benefits.  Applicant has not met its burden of providing additional evidence, whether in data or declaration, for example, to assert that the prior art of Endler, which includes oxygen in the atomic compounds of the layer as discussed by the “at.%”, would not necessarily exhibit the same properties attributed to the oxygen-containing reactive compounds of the instant application.  Therefore, the claims as set forth above remain rejected for the reasons set forth in the Final Rejection above.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784